The plaintiff brought suit to recover damages for personal injury alleged to have been caused by the defendant's negligence. He alleged that while engaged in marking the name of a purchaser on bundles of cloth he was injured by the falling on his left leg of a bale which had negligently been stored on its round end. At the close of the evidence the action was dismissed as in case of nonsuit. The testimony discloses an alleged injury resulting from an accident — an event proceeding from an unknown cause or an unusual and unexpected event from a known cause. The judgment is
Affirmed. *Page 405